


110 HR 3389 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3389
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Crowley (for
			 himself and Mr. Herger) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the election to treat the cost of qualified film and television
		  productions as an expense which is not chargeable to capital
		  account.
	
	
		1.Expensing of qualified film
			 and television production costs made permanentSection 181 of the Internal Revenue Code of
			 1986 (relating to treatment of certain qualified film and television
			 productions) is amended by striking subsection (f).
		
